Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2022 has been entered.
 


Allowable Subject Matter
Claims 9, 14 and 16-20 are cancelled.
Claims 1-8, 10-13, 15 and 21-27 are allowed.


REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP §1302.14).

Regarding independent claim 1:
Closest prior art of record Edwards et al. (US 20110042784 A1) or Mehta et al. (US 2021/0035859 A1) does not expressly disclose a method for forming a chip package structure, comprising: …forming a first heat conductive layer in the first gap, wherein the first heat conductive layer has a recess over a top surface of the chip; after forming the first heat conductive layer in the first gap, forming a second heat conductive layer in the recess of the first heat conductive layer and over the top surface of the chip in combination with other limitations of claim 1.

Regarding independent claim 12:
Closest prior art of record Edwards et al. (US 20110042784 A1) or Mehta et al. (US 2021/0035859 A1) does not expressly disclose a method for forming a chip package structure, comprising: … after forming the first heat conductive layer between the chip and the heat-spreading wall structure, forming a second heat conductive layer over the chip and surrounded by the first heat conductive layer, wherein a first thermal conductivity of the second heat conductive layer is greater than a second thermal conductivity of the first heat conductive layer in combination with other limitations of claim 12.

Regarding independent claim 23:
Closest prior art of record Edwards et al. (US 20110042784 A1) or Mehta et al. (US 2021/0035859 A1) does not expressly disclose a method for forming a chip package structure, comprising: … wherein the first heat conductive layer has an opening exposing a top surface of the chip; after forming the first heat conductive layer between the chip and the heat-spreading wall structure, forming a second heat conductive layer in the opening of the first heat conductive layer and over the top surface of the chip, wherein an upper portion of the first heat conductive layer is between the second heat conductive layer and the heat-spreading wall structure in combination with other limitations of claim 23.
	Dependent claims are allowable for the same reason stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893